        Case 2:21-cv-00540-KJD-DJA Document 8 Filed 04/27/21 Page 1 of 2



 1 Shan Davis (SBN 9323)
   DAVIS|STIBOR
 2 10845 Griffith Peak Drive
   Second Floor
 3 Las Vegas, NV 89135
   Telephone: (702) 718-9940
 4 Facsimile: (702) 933-1464
   Email: shandavis@davisstibor.com
 5 Attorneys for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
   NAKASH SHOWCASE II, LLC; SG VEGAS                      Case No.: 2:21-cv-00540-KJD-DJA
 9 OWNER, LLC; and GC VEGAS RETAIL,
   LLC,
10                                                        STIPULATION AND ORDER TO
                        Plaintiffs,                       EXTEND BRIEFING SCHEDULE
11 vs.                                                    PERTAINING TO DEFENDANT’S
                                                          MOTION TO DISMISS
12 FEDERAL INSURANCE COMPANY; and
   ROE COMPANIES I through X, inclusive,
13
                        Defendants.
14
15          All parties hereby stipulate and request that the Court enter an order extending the briefing
16 schedule as it pertains to DEFENDANTS FEDERAL INSURANCE COMPANY (“Defendant”),
17 Motion to Dismiss (the “Motion”). The parties agree to extend PLAINTIFFS NAKASH
18 SHOWCASE, II, LLC’s; SG VEGAS OWNER, LLC’s; and GC VEGAS RETAIL, LLC’s time to

19 respond to the Motion for thirty (30) days, up to May 24, 2021. The parties further agree to extend
20 Defendant’s time to file a Reply by fourteen (14) days, up to June 14, 2021. Good cause exists for
21 the request, which is stipulated and agreed between the parties as follows:
22          1.     On February 10, 2021, Plaintiffs filed their Complaint against Defendant in the
23 Eighth Judicial District Court, Clark County, Nevada, Case Number A-21-829284-B (the “State
24 Court Action”).
25          2.     On April 2, 2021, Defendant filed a Petition for Removal with this Court and the
26 Eighth Judicial District Court to remove the State Court Action to this Court claiming diversity of
27 diversity of citizenship as the grounds thereof. (ECF No. 1).
28
        Case 2:21-cv-00540-KJD-DJA Document 8 Filed 04/27/21 Page 2 of 2



 1          3.      On April 9, 2021, Defendant filed a motion to dismiss Plaintiffs’ complaint. (ECF

 2 No. 5)

 3          4.      Plaintiffs’ response to Defendant’s motion to dismiss is due on April 23, 2021.

 4          5.      Plaintiffs have provided Defendant with information they believe could defeat

 5 diversity of citizenship jurisdiction, which is the basis of this Court’s jurisdiction in this case. The

 6 parties are currently discussing and attempting to resolve the issues of whether there is diversity, and

 7 whether the case should remain with this Court, or be remanded to State Court.

 8          6.      While the parties discuss and attempt to resolve the issue of diversity of citizenship in

 9 good faith, they hereby agree and stipulate to extend the time for Plaintiffs to file a response for the

10 period of thirty (30) days, to May 24, 2021 and the time for Defendant to file a reply for the period

11 of fourteen (14) days, to June 14, 2021. The parties respectfully request that the court so order.

12 Dated: April 23, 2021.                                   Dated: April 23, 2021.

13 DAVIS|STIBOR                                             FORAN GLENNON PALANDECH
14                                                          PONZI & RUDLOFF

15
   /s/ Shan Davis                                           /s/ Amy M. Samberg
16 Shan Davis (SBN 9323)                                    Amy M. Samberg (SBN 10212)
   10845 Griffith Peak Drive, 2nd Floor                     Lee H. Gorlin (SBN 13879)
17 Las Vegas, NV 89135                                      2200 Paseo Verde Parkway, Ste 280
   Attorneys for Plaintiffs                                 Henderson, NV 89052
18                                                          Attorneys for Defendant

19

20
                                                    ORDER
21
            IT IS SO ORDERED.
22

23
                       27th day of April, 2021.
            DATED this _____
24

25

26
                                                   _______________________________________
27
                                                   UNITED STATES DISTRICT JUDGE
28
                                                        2
